                         Case 19-10998-BLS            Doc 609        Filed 09/25/19      Page 1 of 2



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

                                                                 )
         In re:                                                  )     Chapter 11
                                                                 )
         Hospital Acquisition LLC, et al.,1                      )     Case No. 19-10998 (BLS)
                                                                 )
                                  Debtors.                       )     Jointly Administered
                                                                 )

                   NOTICE OF AGENDA OF MATTER SCHEDULED FOR HEARING ON
                              SEPTEMBER 27, 2019 AT 9:30 A.M. (ET)

         UNCONTESTED MATTER GOING FORWARD

         1.       Debtors’ Motion to Supplement the Sale Order Authorizing the Sale of Certain Corporate
                  Assets to PAM Squared, LLC [D.I. 598, 9/19/19]

                  Related Documents:

                       A.     Supplemental Notice of Executory Contracts and Unexpired Leases That May
                              be Assumed and Assigned in Connection With the Sale of the Debtors’ Assets
                              and the Proposed Cure Cost With Respect Thereto [D.I. 600, 9/19/19]

                       B.     Order Shortening the Notice Periods With Respect to the Debtors’ Motion to
                              Supplement the Sale Order Authorizing the Sale of Certain Assets to PAM
                              Squared, LLC [D.I. 602, 9/20/19]

                       C.     Notice of Motion [D.I. 603, 9/20/19]

                  Objection Deadline: September 26, 2019 at 12:00 p.m. (ET)

                  Objections Received: None as of the filing of this agenda


                   1
                     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, are: Hospital Acquisition LLC (3232); Hospital Acquisition Intermediate Sub LLC (9609);
         LifeCare Holdings LLC (f/k/a Hospital Acquisition Sub I LLC) (6612); LifeCare Behavioral Health Hospital of
         Pittsburgh LLC (9835); New LifeCare Hospitals LLC (7959); New LifeCare Hospitals of Dayton LLC (2592); New
         LifeCare Hospitals of Milwaukee LLC (2428); New LifeCare Hospitals of South Texas LLC (4237); Hospital
         Acquisition Sub II LLC (7920); New LifeCare Management Services LLC (4310); New LifeCare REIT 1 LLC
         (9849); New LifeCare Hospitals of Mechanicsburg LLC (0174); New Pittsburgh Specialty Hospital LLC (7592);
         LifeCare Vascular Services, LLC (5864); New LifeCare Hospitals of North Texas LLC (4279); New LifeCare
         Hospitals of Chester County LLC (1116); New LifeCare Hospitals of Northern Nevada LLC (4534); New San
         Antonio Specialty Hospital LLC (2614); New LifeCare Hospitals of North Carolina LLC (7257); New LifeCare
         Hospitals of Pittsburgh LLC (8759); New NextCare Specialty Hospital of Denver LLC (6416); Hospital Acquisition
         MI LLC (4982); LifeCare Pharmacy Services LLC (3733); New LifeCare REIT 2 LLC (1315); New LifeCare
         Hospitals at Tenaya LLC (6891); and New LifeCare Hospitals of Sarasota LLC (8094). The Debtors’ address is
         5340 Legacy Drive, Suite 150, Plano, Texas 75024.

25216523.1
                     Case 19-10998-BLS        Doc 609        Filed 09/25/19   Page 2 of 2



               Status: This matter will be going forward.


         Dated: Wilmington, Delaware
                September 25, 2019             /s/ Joseph M. Mulvihill
                                               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                               M. Blake Cleary (No. 3614)
                                               Jaime Luton Chapman (No. 4936)
                                               Joseph M. Mulvihill (No. 6061)
                                               Betsy L. Feldman (No. 6410)
                                               Rodney Square
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 571-6600
                                               Facsimile: (302) 571-1253
                                               – and –
                                               AKIN GUMP STRAUSS HAUER & FELD LLP
                                               Scott Alberino (admitted pro hac vice)
                                               Kevin M. Eide (admitted pro hac vice)
                                               2001 K. Street, N.W.
                                               Washington, DC 20006
                                               Telephone: (202) 887-4000
                                               Facsimile: (202) 887-4288

                                               Sarah Link Schultz (admitted pro hac vice)
                                               2300 N. Field Street, Suite 1800
                                               Dallas, Texas 75201
                                               Telephone: (214) 969-2800
                                               Facsimile: (214) 969-4343
                                               COUNSEL FOR DEBTORS AND DEBTORS IN
                                               POSSESSION




25216523.1                                               2
